DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of USSN 15/972,966, filed 05/07/2018, issued as US PAT 10738018. 15/972,966 is a DIV of USSN 15/253,645, filed 08/31/2016 issued as US PAT 9963435.

Status of the Claims
Claim(s) 1-20 is/are pending in this application and are under examination.

Information Disclosure Statements
The information disclosure statement(s) (IDSs) submitted on July 27 2021 have/has been considered by the Examiner. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97. Enclosed with this Office Action is a return-copy of the PTO-1449 Forms with the Examiner's initials and signature indicating those references that have been considered. 

Claim Rejections - 35 USC § 112, first paragraph (Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a neurological disorder with a compound of formula I, where the neurological disorder is depressive, bipolar, anxiety disorders and pain, does not reasonably provide enablement for treatment of neurological disorders such as cognitive and neurodegenerative disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	Claim 1 is drawn to the treatment of a neurological disorder with compounds or a pharmaceutically acceptable salt thereof, of Formula I: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein R1 is defined therein, wherein the neurological disorder is selected from the group consisting of a depressive disorder, a bipolar disorder, an anxiety disorder, a pain disorder, a cognitive disorder and a neurodegenerative disorder.
As noted in the specification (see paragraph 129), the compound of formula I is a ketamine type compound (prodrug designed to yield the ketamine metabolite hydoxyketamine, aka HNK), where ketamine is known to have this structure:

    PNG
    media_image2.png
    197
    315
    media_image2.png
    Greyscale
	vs.	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Ketamine (which is known to yield the metabolite HNK) is known to treat neurological disorders such as depressive, bipolar, anxiety disorders and pain, see specification, paragraphs 191, 202, 204, 205, 212, etc.
However, ketamine is known to cause neurodegenerative conditions and result in cognitive disorders as noted below. 
Accordingly, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate with the full scope of these claims.
	Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth factors to consider when assessing if a disclosure would have required undue experimentation. The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The predictability or unpredictability of the art: 
The instant claimed invention is highly unpredictable since one skilled in the art  recognizes that ketamine causes neurodegenerative and cognitive disorders in developing subjects. 
For example, Huang et al.1 discloses Ketamine, an N-methyl-d-aspartate (NMDA) receptor antagonist, is widely used as a general pediatric anesthetic, see abstract.
Huang discloses studies suggest that ketamine enhances neuronal apoptosis in developing rodents and nonhuman primates, see abstract. Huang discloses Ketamine administered to the developing brains of P7 rats at a dose of 75 mg/kg caused learning and memory impairments in adulthood, see abstract.
Yan et al.2 discloses recent animal experiments have suggested that ketamine administration during development might induce widespread neurodegeneration and long-term cognitive deficits, see abstract. 
Yan discloses apoptotic rate in the ketamine group was significantly higher than that in the other groups, and the intracellular ROS levels in the ketamine and ketamine+YC-1 groups were higher than those in the other groups, see abstract. Yan discloses cognitive deficits were found only in the ketamine group, see abstract.
This unpredictability in the art (per Huang and Yan) is a Wands factor weighing against the full scope of enablement of the claimed invention
The breadth of the claims: The instant claims are deemed broad since these claims include treatment of neurodegenerative and cognitive disorders, conditions which are known to be caused by ketamine.
This breadth of the claims is a Wands factor weighing against the full scope of enablement of the claimed invention. 
The amount of direction or guidance presented, and the presence or absence of working examples: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970). 
The specification fails to provide any working examples to demonstrate the compounds of formula I are enabled to treat neurodegenerative and cognitive disorders.
Therefore, in view of the Wands factors as discussed above, particularly the unpredictability noted in the art (ketamine causes neurodegenerative and cognitive disorders in developing subjects) and the lack of working examples, Applicant fails to enable the invention as broadly as claimed.

Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim(s) 1-20 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent 10738018 B2. 
	Claim 1 is drawn to the treatment of a neurological disorder with compounds or a pharmaceutically acceptable salt thereof, of Formula I: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein R1 is defined therein, wherein the neurological disorder is selected from the group consisting of a depressive disorder, a bipolar disorder, an anxiety disorder, a pain disorder, a cognitive disorder and a neurodegenerative disorder.
Claims 2-8 further define the structure of compounds of formula I, as well further limit the neurological disorder to those species of depressions listed therein, as well as therapeutically effective amounts to achieve remission on a depression symptoms rating scale.. 
	Claims 9-10 is/are limited to those individual compounds listed therein.
	Claims 12-16 are further limit the species of depressive disorders to be treated as defined therein. 
Claim 17 is directed to a method of treating a depressive disorder with compounds of formula I, where formula I is in scope with claim 1. 
Claims18-20 further define the structure of compounds of formula I, as well further limit the neurological disorder to those species of depressions listed therein. 
US Patent 10738018 B2 generally claims a method of treating a major depressive disorder or persistent depressive disorder, comprising administering to a patient in need thereof a therapeutically effective amount of a compound, or pharmaceutically acceptable salt thereof, of Formula (I):

    PNG
    media_image3.png
    362
    671
    media_image3.png
    Greyscale

wherein:
Claims 2-4 further limit the scope of compounds of formula I, as well as being limited to therapeutically effective amounts to achieve remission on a depression symptoms rating scale. Claims 5-7 is/are limited to those individual compounds listed therein. Claim 8 is limited to therapeutically effective amounts to achieve remission on a depression symptoms rating scale.
Examined claims 1-20 are directed to treatment of neurological disorders (including depression) with the same compounds claimed by ‘018 patent. In summary, claims 1-20 include aspects of the claimed method of treating neurological disorder, such as depression and the species of depression claimed therein, which are taught and claimed by conflicting patent, ‘018 patent.
As such, the pending claims of the instant application are obvious in view of the cited prior art. 
Conclusion
	In summary, no claims are allowed. 
 
Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Huang et al. “Ketamine potentiates hippocampal neurodegeneration and persistent learning and memory impairment through the PKCγ-ERK signaling pathway in the developing brain’” Brain Res. 2012 Oct 2;1476:164-71. doi: 10.1016/j.brainres.2012.07.059. Epub 2012 Aug 16.
        
        2 Yan et al.  Repeated administration of ketamine can induce hippocampal neurodegeneration and long-term cognitive impairment via the ROS/HIF-1α pathway in developing rats Cell Physiol Biochem. 2014;33(6):1715-32. doi: 10.1159/000362953. Epub 2014 May 20.